     Case 4:17-cv-00417-SMR-HCA Document 324 Filed 10/07/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                                 SOUTHERN DISTRICT OF IOWA
                                         CENTRAL DIVISION
                                                )
J.S.X. through his next friend D.S.X.,          )             17-cv-417
and C.P.X. through his next friend S.P.X.,      )
K.N.X. through his next friend Rachel           )
Antonuccio, for themselves and those            )
similarly situated,                             )
                                                )
             PLAINTIFFS,                        )
                                                )            NOTICE OF
vs.                                             )          WITHDRAWAL
                                                )        OF APPEARANCE OF
JERRY FOXHOVEN                                  )
in his official capacity as Director of the     )          ANAGHA DIXIT
Iowa Department of Human Services,              )
RICHARD SHULTS in his official capacity         )
as Administrator of the Division of Mental      )
Health and Disability Services; MARK DAY        )
in his official capacity as Superintendent      )
of the Boys State Training School.              )
                                                )
             DEFENDANTS.                        )
                                                )

        Pursuant to Local Rule 83, Anagha Dixit, Assistant Attorney General on behalf of the

Defendants, hereby enters her Notice of Withdrawal of Appearance in the above-captioned matter.

       The Defendants will continue to be represented in this matter by Gretchen Kraemer and

Anagha Dixit of the Iowa Department of Justice.

                                            THOMAS J. MILLER
                                            Attorney General of Iowa

                                            /s/ Anagha Dixit________________
                                            ANAGHA DIXIT              AT0013042
                                            Assistant Attorney General
                                            Iowa Department of Justice
                                            1305 E. Walnut St., Second Floor
                                            Des Moines, IA 50319-0109
                                            e: Anagha.Dixit@ag.iowa.gov
                                            t: (515) 281-8330/f: (515) 281-7219
                                            ATTORNEYS FOR DEFENDANTS


                                                  1
      Case 4:17-cv-00417-SMR-HCA Document 324 Filed 10/07/19 Page 2 of 2



I certify that the attached was filed via CM/ECF on October 7, 2019.



/s/ Anagha Dixit________________

Service to:


Jane Hudson
jhudson@driowa.org
Nathan Kirstein
nkirstein@driowa.org
400 East Court Avenue, Suite 300
Des Moines, Iowa 50312

Harry Frischer
Hfrischer@childrensrights.org
Stephanie Persson
Spersson@childrensrights.org
Marisa Nardi
Mnardi@childrensrights.org
Meetra Mehdizadeh
Mmehdizadeh@childrensrights.org
88 Pine Street, Suite 800
New York, NY 10005

Nicholas Berg
Nicholas.Berg@ropesgray.com
Timothy Farrell
Timothy.Farrell@ropesgray.com
Charles Zagnoli
Charles.Zagnoli@ropesgray.com
Katelyn Saner
Katelyn.Saner@ropesgray.com
191 North Wacker Drive
32nd Floor
Chicago, IL 60606

ATTORNEYS FOR PLAINTIFFS




                                                2
